Court of Appeals
                            Sixth Appellate District of Texas

                                       JUDGMENT


 In the Interest of A.R., a Child                          Appeal from the 71st District Court of
                                                           Harrison County, Texas (Tr. Ct. No. 14-
 No. 06-15-00056-CV                                        0648).    Opinion delivered by Justice
                                                           Burgess, Chief Justice Morriss and Justice
                                                           Moseley participating.



          As stated in the Court’s opinion of this date, we find reversible error in the judgment of the
court below. Therefore, we reverse the judgment terminating appellant’s parental rights to A.R.
and render a judgment denying the Department’s petition to terminate appellant’s parental rights
to A.R.
          We further order that the payment of all costs of this appeal are waived pursuant to TEX.
HUM. RES. CODE ANN. § 40.062 (West Supp. 2015).


                                                          RENDERED NOVEMBER 9, 2015
                                                          BY ORDER OF THE COURT
                                                          JOSH R. MORRISS, III
                                                          CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk